Title: To George Washington from Charles Lewis, 25 January 1756
From: Lewis, Charles
To: Washington, George



Sr
Fredericksburg Jany 25th 1756

The inclos’d is a Letter from Colo. Stephen, with which I should have waited on You, had I not have heard You were gone to Williamsburg; I am now a recruiting much discourag’d by the Gentlemen’s Success, who have lately been, but no Pains shall be wanting on my Side to compleat my Company, but I fear it will be without Effect, Colo. Stephen’s Orders to repair to Winchester by the first of March I presume, is too short a Time to do much Business in, wherefore should be glad You would increase the Time either to the first of April, or alow us as many

more Days as Yr superior Judgment shall think proper, this if You please You may let me know Pr Bearer hereof.
Whatever Questions you may desire to ask me relative to the Inquiry You’ll find in Colo. Stephen’s Letter shall be faithfully answerd, either by Letter or Mouth according to yr Directions by the Bearer. I am Sir with the greatest Esteem yr most Obedient most Humble Servt

Charles Lewis

